Citation Nr: 0712713	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-09 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation benefits pursuant to the criteria 
of 38 U.S.C.A. § 1151 for a left forearm disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran-appellant served on active duty from June 1965 to 
June 1967.

The issue on appeal was originally before the Board of 
Veterans' Appeals (Board) in April 2004, when it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan for additional development and 
readjudication.  The issue was again before the Board in 
October 2005 when the claim was denied.  

The appellant appealed the Board's October 2005 decision to 
the United States Court of Appeals for Veterans Claims (the 
"Court").  In a November 2006 Joint Motion for an Order 
Vacating the Board Decision, the appellant and the appellee 
jointly determined that the Board relied on an arguably 
inadequate VA medical examination in denying the claim.  In a 
December 2006 Order, the Court granted the Joint Motion, 
vacating the October 2005 decision and remanding the issue on 
appeal back to the Board for compliance with instructions 
included in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The main basis for the November 2006 Joint Motion was that 
the Board erred when it relied on the results of June 2004 VA 
examination in deny the claim.  A report of a June 2004 VA 
examination demonstrates that the examiner documented the 
presence of a small metallic foreign body in the soft tissue 
of the forearm.  The examination report was inadequate in 
that the examiner did not explain or discuss the significance 
of the metallic foreign body in connection with the 
appellant's claim for 38 U.S.C.A. § 1151 service connection.  
In order to comply with the December 2006 Court Order, the 
issue on appeal must be remanded back to the RO to obtain an 
opinion as to the significance to the veteran's claim of the 
metallic foreign body found at the time of the June 2004 VA 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of current treatment records, 
VA and non-VA, should be obtained, 
covering the period from June 2004 to the 
present.

2.  The VBA AMC should contact the 
examiner who conducted the June 2004 VA 
examination and request that he express 
an opinion as to the significance of the 
metallic foreign body found at the time 
of the examination.  The examiner must 
express an opinion as to whether the 
metallic foreign body was the result of 
VA surgeries accomplished in September 
1991 and/or August 1992, and thereafter 
and also whether the metallic foreign 
body is productive of additional 
disability of the left forearm.  

If it is found that the veteran did in 
fact develop additional disability(ies) 
of the left forearm which was/were cased 
by the metallic foreign body, then an 
opinion must be expressed as to whether 
such additional disability(ies) was/were 
caused by:

Carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing (or failing to furnish) the 
hospital care, medical or surgical 
treatment, or examination; or, an event 
not reasonably foreseeable.

In the event the examiner who conducted 
the June 2004 VA examination is not 
available, VA should arrange for an 
appropriately qualified health care 
professional to examine the veteran and 
provide the requested opinions.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  The claims file must be made 
available to and reviewed by the examiner 
in connection with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

3.  After completion of the above and any 
additional development the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if in order.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

